Exhibit 99.2 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients sales) Monthly Sales ($ inmillions)* January February March 98.9 97.5 April May 78.9 June 116.7 July August 99.0 September 112.2 October November December 12 Month Rolling Average ($inmillions)* January February March 85.2 April May June July 88.6 August September October November December *NOTE: All information presented excludes activity related to ISP, which was acquired on August 23, 2011. Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008. The 12 month rolling sales average will continue to include pre-acquisition results through November 2009.
